                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

ISMAEL H. PADILLA,                                    )
                                                      )
                          Plaintiffl.                 )
                                                      )
                                                      )
                                                      )
DIR. TX., PRISON SYSTEM, e, al,                       )
                                                      )
                          Defendants.                 )      Civil Action No. 3:21-CV-0908-C-BH

                                                ORDER

       Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising the Court that         Plaintifls Motion   to Appeal; Findings,

Conclusions, and Recommendation, and Provide Info thqt, 28 U.S.C. S 1915(C) does Not Exists

[sic] in Pro   Se   Litigation should be construed   as a   motion to alter or amend the judgment under

Federal Rule of Civil Procedure 59(e) and should be denied.l

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated

therein, the Court ORDERS that Plaintiffls Motion---construed as a motion to alter or amend the

judgment under Federal Rule of CiviI Procedure 59(e)-is hereby DENIED.

        SO ORDERED

        I)ated June     ;L,     2021.


                                                 S             CU        CS
                                                                       D STATES DIS           T JUDGE


      I Plaintiffhas failed to file objections to the Magistrate Judge's Findings, Conclusions' and
Recommendation and the time to do so has now expired.
